UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-1062



BRUCE E. ANDERSON,

                                              Plaintiff - Appellant,

          versus

DAVID L. SMITH; VIRGINIA DEPARTMENT OF COR-
RECTIONS; DR. CEI; DR. KAPIL; EDWARD CAREY,
Doctor; DR. AMMONETTE; E. C. MORRIS; DOCTOR
WALKER, Bland Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge; Glen E. Conrad, Magistrate Judge. (CA-93-582-R)


Submitted:   April 15, 1996                 Decided:   April 22, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bruce E. Anderson, Appellant Pro Se.   Mary Christine Maggard,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Anderson v. Smith, No. CA-93-582-R (W.D. Va. Dec. 8, 1994).
We deny Appellant's motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2